Case 3:20-cv-00375-JPG Document 30 Filed 03/11/21 Page 1 of 1 Page ID #1102




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KATRINA D. FOUTY,
 Plaintiff,

 v.                                                                    Case No. 20–CV–00375–JPG

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                           JUDGMENT

       This matter having come before the Court, and the litigants having agreed to remand,

       IT IS HEREBY ORDERED AND ADJUDGED that Defendant Commissioner of Social

Security’s benefits decision is REVERSED and REMANDED under sentence four of 42 U.S.C.

§ 405(g). On remand, the administrative law judge must (1) reevaluate the residual functional

capacity, including the evidence related to the plaintiff’s migraine headache pain; (2) if necessary,

continue through the sequential evaluation process with citation to the medical record; and (3) if

warranted, obtain additional vocational evidence.

Dated: Thursday, March 11, 2021                       MARGARET M. ROBERTIE
                                                      CLERK OF COURT

                                                      s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
